--------------------------------------------------------------------------------

 
Exhibit 10.3

GENERAL BUSINESS SECURITY AGREEMENT


Dated        June 01, 2003         


1. SECURITY INTEREST


The undersigned (“Debtor”, whether one or more) grants
                     SOUTHWEST BANK OF ST. LOUIS                 (“Lender”) a
security interest in all equipment, fixtures, investment property, general
intangibles, accounts, contract rights, chattel paper, instruments, inventory
deposit accounts (unless a security interest would render a nontaxable account
taxable), letter of credit rights and documents now owned or hereafter acquired
by Debtor (or by Debtor with spouse), and all additions and accessions to, all
spare and repair parts, special tools, equipment and replacements for, software
used in, all returned or repossessed goods the sale of which give rise to, and
all proceeds, supporting obligations and products of the foregoing
(“Collateral”), wherever located, to secure all debts, obligations and
liabilities of any Debtor to Lender arising out of credit previously granted,
credit contemporaneously granted and credit granted in the future by Lender to
any Debtor, to any Debtor and another, or to another guaranteed or indorsed by
any Debtor (“Obligations”).


2. DEBTOR’S WARRANTIES
Debtor warrants that while any of the Obligations are unpaid:
(a) Ownership and use. Debtor owns (or with spouse owns) the Collateral free of
all encumbrances and security interests (except Lender’s security interest).
Chattel paper constituting Collateral evidence a perfected security interest in
the goods (including software used in the goods) covered by it, free from all
other encumbrances and security interests, and no financing statement is on file
or control agreement in existence (other than Lender’s) covering the Collateral
or any of it. Debtor, acting alone, may grant a security interest in the
Collateral. The Collateral is used or bought for use primarily for business
purposes.
(b) Sale of goods or services rendered. Each account and chattel paper
constituting Collateral as of this date arose from the performance of services
by Debtor or from a bona fide sale or lease of goods, which have been delivered
or shipped to the account debtor and for which Debtor has genuine invoices,
shipping documents or receipts.
(c) Enforceability. Each account, contract right and chattel paper constituting
Collateral as of this date is genuine and enforceable against the account debtor
according to its terms. It and the transaction out of which it arose comply with
all applicable laws and regulations. The amount represented by Debtor to Lender
as owing by each account debtor is the amount actually owing and is not subject
to setoff, credit, allowance or adjustment, except discount for prompt payment,
nor has any account debtor returned the goods or disputed liability.
(d) Due date. There has been no default as of this date according to the terms
of any chattel paper or account consulting Collateral and no step has been taken
to foreclose the security interest it evidences or otherwise enforce its
payment.
(e) Financial condition of account debtor. As of this date Debtor has no notice
or knowledge of anything which might impair the credit standing of any account
debtor.
(f) Valid Organization. If a corporation, limited liability company or
partnership, Debtor is duly organized, validly existing and in good standing
under the laws of the state of organization and is authorized to do business in
Missouri.
(g) Other agreements. Debtor is not in default under any agreement for the
payment of money.
(h) Authority to contract. The execution and delivery of this Agreement and any
instruments evidencing Obligations will not violate or constitute a breach of
Debtor’s articles of incorporation or organization, by-laws, partnership
agreement, operating agreement or any other agreement or restriction to which
Debtor is a party or is subject.
(i) Accuracy of information. All information, certificates or statements given
to Lender pursuant to this Agreement shall be true and complete when given.
(j) Name and address. Debtor’s exact legal name as is set forth below Section 9.
If Debtor is an individual, the address of Debtor’s principal residence is as
set forth below Section 9. If Debtor is an organization that has only one place
of business, the address of Debtor’s place of business, or if Debtor has more
than one place of business, then the address of Debtor’s chief executive office,
is as set forth below Section 9.
(k) Location. The address where the Collateral will be kept, if different from
that appearing below Section 9, is _____________
        N/A                                                                .
Such location shall not be changed without prior written consent of Lender, but
the parties intend that the Collateral, wherever located, is covered by this
Agreement.
(l) Organization. If Debtor is an organization, this type of organization and
the state under whose law it is organized are as set forth below Section 9.
(m) Environmental laws. (i) No substance has been, is or will be present, used,
stored, deposited, treated, recycled or disposed of on, under, in or about any
real estate now or at any time owned or occupied by Debtor (“Property”) during
the period of Debtor’s ownership or use of the Property in a form, quantity or
manner which if known to be present on, under, in or about the Property would
require clean-up, removal or some other remedial action (“Hazardous Substance”)
under any federal, state or local laws, regulations, ordinances, codes or rules
(“Environmental Laws”), (ii) Debtor has no knowledge, after due inquiry, of any
prior use or existence of any Hazardous Substance on the Property by any prior
owner of or person using the Property, (iii) without limiting the generality of
the foregoing, Debtor has no knowledge, after due inquiry, that the Property
contains asbestos, polychlorinated biphenyl components (PCBs) or underground
storage tanks, (iv) there are no conditions existing currently or likely to
exist during the term of this Agreement which would subject Debtor to any
damages, penalties, injunctive relief or clean-up costs in any governmental or
regulatory action or third-party claim relating to any Hazardous Substance,
(v) Debtor is not subject to any court or administrative proceeding, judgment,
decree, order or citation relating to any such substance, and (vi) Debtor in the
past has been, at the present is, and in the future will remain in compliance
with all Environmental Laws. Debtor shall indemnify and hold harmless Lender,
its directors, officers, employees and agents from all loss, cost (including
reasonable attorneys’ fees and legal expenses), liability and damage whatsoever
directly or indirectly resulting from, arising out of, or based upon (1) the
presence, use, storage, deposit, treatment, recycling or disposal, at any time,
of any Hazardous Substance on, under, in or about the Property, or the
transportation of any such substance to or from the Property, (2) the violation
or alleged violation of any Environmental Law, permit, judgment or license
relating to the presence use, storage, deposit, treatment, recycling or disposal
of any Hazardous Substance on, under, in or about the Property, or the
transportation of any Hazardous Substance to or from Property, or (3) the
imposition of any governmental lien for the recovery of environmental clean-up
costs expended under any Environmental Law. Debtor shall immediately notify
Lender in writing of any governmental or regulatory

 

--------------------------------------------------------------------------------



action or third-party claim instituted or threatened in connection with any
Hazardous Substance described above, on, in, under or about the Property.
(n) Fixtures. If any of the Collateral is affixed to real estate, the legal
description of the real estate set forth in each UCC Financing Statement signed
or authorized by Debtor is true and correct.


3. SHIPPERS
Shippers authorized to draw drafts on Lender under Section 6(c) are: NONE.


4. SALE AND COLLECTIONS
(a) Sale of inventory. So long as no default exists under any of the Obligations
or this Agreement, Debtor may (a) sell inventory in the ordinary course of
Debtor’s business for cash or on terms customary in the trade, at prices not
less than any minimum sale price shown on instruments evidencing Obligations and
describing inventory, or (b) lease or license inventory on terms customary in
the trade.
(b) Verification and notification. Lender may verify Collateral in any manner,
and Debtor shall assist Lender in so doing. Upon default Lender may at any time
and Debtor shall, upon request of Lender, notify the account debtors or other
persons obligated on the Collateral to make payments directly to Lender and
Lender may enforce collection of, settle, compromise, extend or renew the
indebtedness of such account debtors or other persons obligated on the
Collateral. Until account debtors or other persons obligated on the Collateral
are so notified, Debtor, as agent of Lender, shall make collections and receive
payments on the Collateral.
(c) Deposit with Lender. At any time Lender may require that all proceeds of
Collateral received by Debtor shall be held by Debtor upon an express trust for
Lender, shall not be commingled with any other funds or property of Debtor and
shall be turned over to Lender in precisely the form received (but endorsed by
Debtor if necessary for collection) not later than the business day following
the day of their receipt. Except as provided in Section 4(d) below, all proceeds
of Collateral received by Lender directly or from Debtor shall be applied
against the Obligations in such order and at such times as Lender shall
determine.
(d) Accounting. If the extent to which Lender’s security interest in the
Collateral is a purchase money security interest depends on the application of a
payment to a particular obligation of Debtor, the payment shall first be applied
to obligations of Debtor for which Debtor did not create a security interest in
the order in which those obligations were incurred and then to obligations of
Debtor for which Debtor did create a security interest, including the
Obligations secured by the Collateral, in the order in which those obligations
were incurred; provided, however, that Lender shall retain its security interest
in all Collateral regardless of the allocation of payments.


5. DEBTOR’S COVENANTS
(a) Maintenance of Collateral. Debtor shall: maintain the Collateral in good
condition and repair and not permit its value to be impaired; keep it free from
all liens, encumbrances and security interests (other than Lender’s security
interest); defend it against all claims and legal proceedings by persons other
than Lender; pay and discharge when due all taxes, license fees, levies and
other charges upon it; not sell, lease, license or otherwise transfer or dispose
of it or permit it to become a fixture or an accession to other goods, except
for sales, leases or licenses of inventory as provided in this Agreement; not
permit it to be used in violation of any applicable law, regulation or policy of
insurance; and, as to Collateral consisting of instruments, chattel paper and
letter of credit rights, preserve rights in it against prior parties. Loss of or
damage to the Collateral shall not release Debtor from any of the Obligations.
(b) Insurance. Debtor shall keep the Collateral and Lender’s interest in it
insured for all risks of physical damage to or loss of the Collateral (including
loss or damage occasioned by flood if the Collateral includes a building or
mobile home on a permanent foundation), under policies with such provisions, for
such amounts and by such insurers as shall be satisfactory to Lender from time
to time, and shall furnish evidence of such insurance satisfactory to Lender.
Subject to Lender’s satisfaction, Debtor is free to select the insurance agent
or insurer through which the insurance is obtained. Debtor assigns (and directs
any insurer to pay) to Lender the proceeds of all such insurance and any premium
refund, and authorizes Lender to endorse in the name of Debtor any instruments
for such proceeds or refunds and, at the option of Lender, to apply such
proceeds and refunds to any unpaid balance of the Obligations, whether or not
due, and/or to restoration of the Collateral, returning any excess to Debtor.
Lender is authorized, in the name of Debtor or otherwise, to make, adjust and/or
settle claims under any credit insurance financed by Lender or any insurance on
the Collateral, or cancel the same after the occurrence of an event of default.
Notice: The following notice is included in compliance with R.S.Mo. 427.120(3).
Unless you provide evidence of the insurance coverage required by your agreement
with us, we may purchase insurance at your expense to protect our interests in
your collateral. This insurance may, but need not, protect your interests. The
coverage that we purchase may not pay any claim that you make or any claim that
is made against you in connection with the collateral. You may later cancel any
insurance purchased by us, but only after providing evidence that you have
obtained insurance as required by our agreement. If we purchase insurance for
the collateral, you will be responsible for the costs of that insurance,
including the insurance premium, interest and any other charges we may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to your total outstanding balance or obligation. The costs of the
insurance may be more than the cost of insurance you may be able to obtain on
your own.
(c) Maintenance of security interest. Debtor shall pay all expenses and upon
request, take any action reasonably deemed advisable by Lender to preserve the
Collateral or to establish, evidence, determine and maintain priority of,
perfect, continue perfected, terminate and/or enforce Lender’s interest in it or
rights under this Agreement. Debtor authorizes Lender to file Uniform Commercial
Code financing statements describing the Collateral (including describing the
Collateral as “all assets”, “all personal property” or with words of similar
affect if Section 2(a) is checked) and amendments to such financing statements
and ratifies any such financing statement or amendment filed prior to the date
of this Agreement. Debtor will cooperate with Lender in obtaining control of
Collateral or other security for the Obligations for which control may be
required to perfect Lender’s security interest under applicable law. If the
Collateral is in possession of a third party, Debtor will join with Lender at
its request in notifying the third party of Lender’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Lender.
(d) Taxes and other charges. Debtor shall pay and discharge all lawful taxes,
assessments and government charges upon Debtor or against its properties prior
to the date on which penalties attach, unless and to the extent only that such
taxes, assessments and charges are contested in good faith and by appropriate
proceedings by Debtor.
(e) Records and statements. Debtor shall furnish to Lender financial statements
at least annually and such other financial information respecting Debtor at such
times and in such form as Lender may request. Debtor shall keep accurate and
complete records respecting the Collateral in such form as Lender may approve.
At such times as Lender may require, Debtor shall furnish to Lender a

- 2 -

--------------------------------------------------------------------------------



statement certified by Debtor and in such form and containing such information
as may be prescribed by Lender, showing the current status and value of the
Collateral.
(f) Inspection of Collateral. All reasonable times Lender may examine the
Collateral and Debtor’s records pertaining to it, wherever located, and make
copies of records. Debtor shall assist Lender in so doing.
(g) Service charge. In addition to the required payments under the Obligations
and this Agreement, Debtor shall pay Lender’s then current service charges for
servicing and auditing in connection with this Agreement.
(h) Chattel paper. Lender may require that chattel paper constituting Collateral
shall be on forms approved by Lender. Unless it consists of electronic chattel
paper, Debtor shall promptly mark all chattel paper constituting Collateral, and
all copies, to indicate conspicuously the Lender’s interest and, upon request,
deliver them to Lender. If it consists of electronic chattel paper, Debtor shall
promptly notify Lender of the existence of the electronic chattel paper and, at
the request of Lender, shall take such actions as Lender may reasonably request
to vest in Lender control of such electronic chattel paper under applicable law.
(i) United States contracts. If any accounts or contract rights constituting
Collateral arose out of contracts with the United States or any of its
departments, agencies or instrumentalities, Debtor will notify Lender and
execute writings required by Lender in order that all money due or to become due
under such contracts shall be assigned to Lender and proper notice of the
assignment given under the Federal Assignment of Claims Act.
(j) Modifications. Without the prior written consent of Lender, Debtor shall not
alter, modify, extend, renew or cancel any accounts, letter of credit rights,
chattel paper constituting Collateral or any Collateral constituting part of the
Debtor’s borrowing base.
(k) Returns and repossessions. Debtor shall promptly notify Lender of the return
to or repossession by Debtor of goods underlying any Collateral and Debtor shall
hold and dispose of them only as Lender directs.
(l) Promissory Notes, Chattel Paper and Investment Property. If Debtor shall at
any time hold or acquire Collateral consisting of promissory notes, chattel
paper or certificated securities, Debtor shall endorse, assign and deliver the
same to Lender accompanied by such instruments of transfer or assignment duly
executed in blank as Lender may from time to time request.
(m) Change of name, address or organization. Debtor shall not change Debtor’s
legal name or address without providing at least 30 days prior written notice of
the change to Lender. Debtor if it is an organization shall not change its type
of organization or state under whose law it is organized and shall preserve its
organizational existence, and Debtor shall not whether or not Debtor is an
organization, in one transaction or in a series of related transactions, merge
into or consolidate with any other organization, change Debtor’s legal
structure, or sell or transfer all or substantially all of Debtor’s assets.


6. RIGHTS OF LENDER
(a) Authority to perform for Debtor. Upon the occurrence of an event of default
or if Debtor fails to perform any of Debtor’s duties set forth in this Agreement
or in any evidence of or document relating to the Obligations, Lender is
authorized, in Debtor’s name or otherwise, to take any such action including
without limitation signing Debtor’s name or paying any amount so required, and
the cost shall be one of the Obligations secured by this Agreement and shall be
payable by Debtor upon demand with interest from the date of payment by Lender
at the highest rate stated in any evidence of any Obligation but not in excess
of the maximum rate permitted by law.
(b) Charging Debtor’s credit balance. Unless a lien would be prohibited by law
or would render a nontaxable account taxable, Debtor grants Lender, as further
security for the Obligations, a security interest and lien in any deposit
account Debtor may at any time have with Lender and other money now or hereafter
owed Debtor by Lender and agrees that Lender may, at any time after the
occurrence of an event of default, without prior notice or demand, set-off all
or any part of the unpaid balance of the Obligations against any deposit
balances or other money now or hereafter owed Debtor by Lender.
(c) Power of attorney. Debtor irrevocably appoints any officer of Lender as
Debtor’s attorney, with power after an event of default to receive, open and
dispose of all mail addressed to Debtor (and Lender shall not be required as a
condition to the exercise of this power to prove the occurrence of an event of
default to the Post Office); to notify the Post Office authorities to change the
address for delivery of all mail addressed to Debtor to such address as Lender
may designate; to endorse the name of Debtor upon any instruments which may come
into Lender’s possession; and to sign and make draws under any letter of credit
constituting Collateral on Debtor’s behalf. Debtor agrees that Obligations may
be created by drafts drawn on Lender by shippers of inventory named in
Section 3. Debtor authorizes Lender to honor any such draft accompanied by
invoices aggregating the amount of the draft and describing inventory to be
shipped to Debtor and to pay any such invoices not accompanied by drafts. Debtor
appoints any employee of Lender as Debtor’s attorney, with full power to sign
Debtor’s name on any instrument evidencing an Obligation, or any renewals or
extensions, for the amount of such drafts honored by Lender and such instruments
may be payable at fixed times or on demand, shall bear interest at the rate from
time to time fixed by Lender and Debtor agrees, upon request of Lender, to
execute any such instruments. This power of attorney to execute instruments may
be revoked by Debtor only by written notice to Lender and no such revocation
shall affect any instruments executed prior to the receipt by Lender of such
notice. All acts of such attorney are ratified and approved and such attorney is
not liable for any act or omission or for any error of judgment or mistake of
fact or law.
(d) Non-liability of Lender. Lender has no duty to determine the validity of any
invoice, the authority of any shipper named in section 3 to ship goods to Debtor
or compliance with any order of Debtor. Lender has no duty to protect, insure,
collect or realize upon the Collateral or preserve rights in it against prior
parties. Debtor releases Lender from any liability for any act or omission
relating to the Obligations, the Collateral or this agreement, except Lender’s
willful misconduct.


7. DEFAULT
Upon the occurrence of one or more of the following events of default:
Nonperformance. Debtor fails to pay any of the Obligations or to perform, or
rectify breach of, any warranty or covenant or other undertaking by Debtor in
this Agreement or in any evidence of or document relating to the Obligations or
an event of default occurs under any evidence of or document relating to any
other obligation secured by the Collateral;
Inability to Perform. Debtor or a surety for any of the Obligations dies, ceases
to exist, becomes insolvent or the subject of bankruptcy or insolvency
proceedings or any guaranty of the Obligations is revoked or becomes
unenforceable for any reason;
Misrepresentation. Any representation made to induce Lender to extend credit to
Debtor, under this Agreement or otherwise, is false in any material respect when
made; or
Insecurity. Any other event which causes Lender in good faith to deem itself
insecure;

- 3 -

--------------------------------------------------------------------------------



All of the Obligations shall, at the option of Lender and without notice or
demand, become immediately payable; and Lender shall have all rights and
remedies for default provided by the Arizona Uniform Commercial Code and this
Agreement, as well as any other applicable law and any evidence of or document
relating to any Obligation. With respect to such rights and remedies:
(a) Repossession. Lender may take possession of Collateral without notice or
hearing, which Debtor waives;
(b) Assembling collateral. Lender may require Debtor to assemble the Collateral
and to make it available to Lender at any place reasonably designated by Lender;
(c) Notice of disposition. Written notice, when required by law, sent to any
address of Debtor in this Agreement at least 10 calendar days (counting the day
of sending) before the date of a proposed disposition of the Collateral is
reasonable notice;
(d) Expenses and application of proceeds. Debtor shall reimburse Lender for any
expense incurred by Lender in protecting or enforcing its rights under this
Agreement before and after judgment, including, without limitation, reasonable
attorneys’ fees and legal expenses (including those incurred in successful
defense or settlement of any counterclaim brought by Debtor or incident to any
action or proceeding involving Debtor brought pursuant to the United States
Bankruptcy Code) and all expenses of taking possession, holding, preparing for
disposition and disposing of Collateral (provided, however, Lender has no
obligation to clean up or otherwise prepare the Collateral for sale). After
deduction of such expenses, Lender shall apply the proceeds of disposition to
the extent actually received in cash to the Obligations in such order and
amounts as it elects or as otherwise required by this Agreement; and
(e) Waiver. Lender may permit Debtor to remedy any default without waiving the
default so remedied, and Lender may waive any default without waiving any other
subsequent or prior default by Debtor.


8. INTERPRETATION
The validity, construction and enforcement of this Agreement are governed by the
internal laws of Missouri. All terms not otherwise defined have the meanings
assigned to them by the Missouri Uniform Commercial Code, as amended from time
to time, provided, however, that the term “instrument” shall be such term as
defined in the Missouri Uniform Commercial Code-Secured Transactions. All
references in this Agreement to Sections of the Missouri Revised Statutes are to
those sections as they may be renumbered from time to time. Invalidity of any
provision of this Agreement shall not affect the validity of any other
provision. This Agreement is intended by Debtor and Lender as a final expression
of this Agreement and as a complete and exclusive statement of its terms, there
being no conditions to the enforceability of this Agreement. This Agreement may
not be supplemented or modified except in writing.


9. PERSONS BOUND AND OTHER PROVISIONS
The obligations hereunder of all Debtors are joint and several. This Agreement
benefits Lender, its successors and assigns, and binds Debtor(s) and their
respective heirs, personal representatives, successors and assigns and shall
bind all persons and entities who become bound as a debtor to this Agreement. If
checked here, this Agreement amends and replaces in their entirety the provision
of all existing General Business Security Agreements between Debtor and Lender;
provided, however, that all security interests granted to Lender under those
existing security agreements shall remain in full force and effect, subject to
the provisions of this Agreement.



   
    SIBONEY LEARNING GROUP, INC.                        
(SEAL)
             
            CORPORATION                                              
     
                                 (Type of Organization)
       
BY:/s/ Ernest Marx                                                      
ERNEST MARX PRESIDENT
(SEAL)
         
Address:          325 KIRKWOOD RD 300                               
                                    SEE SECTIONS 2(j) and (k)
 
BY: /s/ Rebecca M. Braddock                                    
REBECCA BRADDOCK SECRETARY
(SEAL)
         
                        SAINT LOUIS MO 63122-4042                        
                                                                               
(SEAL)
         
                       
TEXAS                                                             
                                    STATE OF ORGANIZATION
 
                                                                                  
(SEAL)
                                 
                                                                              
(SEAL)
             
                                                                                                                                
(Type of Organization)
             
                                                                              
(SEAL)
         
Address:                                                               
                                            SEE SECTIONS 2(j) and (k)
 
                                                                                    
(SEAL)
       
                                                                                                              
                                                                                
(SEAL)
         
                                                                                                                     
                                     STATE OF ORGANIZATION
 
                                                                                  
(SEAL)

 
- 4 -